The petitioner, Amelia Dambres, filed her petition in the Court of Chancery asking a divorce from her husband on the ground of extreme cruelty. The case was heard before Advisory Master Herr, who advised a decree reciting that the petitioner had not sustained the truth of the allegations of her petition and was, therefore, not entitled to the relief prayed and advised that the petition be dismissed and that the defendant pay the petitioner, or her solicitors, a counsel fee of $250. From the decree entered in accordance with that advice, the petitioner has appealed.
The cause was not orally argued. Our examination of the testimony and briefs leads to the conclusion that the finding of the advisory master on the proofs submitted to him was a proper one.
The decree is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 14.
For reversal — None. *Page 191